1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                   ***
      GERALD R. LECHNER,
4
                           Plaintiff,
5                                                       2:19-cv-00638-RFB-VCF
      vs.                                               ORDER
6     LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, CHRISTOPHER R.
7
      O’CONNELL, in his individual and official
8
      capacities, & CLINT W. OWENSBY, in his
      individual and official capacities, & JONATHAN
9     M. RIDDLE, in his individual and official
      capacities, & CHRISTOPHER J. KOPF, in his
10    individual and official capacities, & DILLON A.
      WEDEWER, in his individual and official
11    capacities, & ANDRE A. MCFARLAND, in his
      individual and official capacities,
12
                           Defendants.
13
            Before the Court is Defendant Christopher R. O’Connell’s Emergency Motion to Stay (ECF NO.
14
     98).
15
            Accordingly,
16
            IT IS HEREBY ORDERED that all discovery is STAYED pending further order of the court.
17
            IT IS FURTHER ORDERED that an in-person hearing on Defendant Christopher R. O’Connell’s
18
     Emergency Motion to Stay (ECF NO. 98) is scheduled for 10:00 AM, July 16, 2021, in Courtroom 3D.
19
            IT IS FURTHER ORDERED that any opposition to Defendant Christopher R. O’Connell’s
20
     Emergency Motion to Stay (ECF NO. 98) must be filed on or before July 13, 2021. No reply needed.
21

22
            DATED this 6th day of July, 2021.
23                                                           _________________________
                                                             CAM FERENBACH
24
                                                             UNITED STATES MAGISTRATE JUDGE
25
